Case 19-01298-5-JNC        Doc 224 Filed 07/24/19 Entered 07/24/19 14:14:35           Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION


 IN RE:                                             CASE NO.: 19-01298-5-JNC

 CAH ACQUISITION COMPANY 7, LLC,
 d/b/a PRAGUE COMMUNITY HOSPITAL,


        DEBTOR                                      CHAPTER 11

    MOTION TO EXTEND TIME TO RESPOND TO SECOND APPLICATION FOR
        APPROVAL TO PAY CO-COUNSEL FOR THE TRUSTEE’S FEES

        NOW COMES the Bankruptcy Administrator for the Eastern District of North

 Carolina (“BA”), by and through her undersigned counsel, and respectfully moves this Court

 for an order extending the deadline for the BA to respond to the Second Application for

 Approval to Pay Co-Counsel for the Trustee’s Fees (“Application”); and, in support thereof,

 shows the Court the following:

        1.      The Debtor filed a voluntary petition for relief under Chapter 11 of the United

 States Bankruptcy Code on March 21, 2019.

        2.      The Second Application for Approval to Pay Co-Counsel for the Trustee’s Fees

 was filed by Waldrep, LLP (“Waldrep”) on July 3, 2019. The deadline to respond to the

 Application is July 24, 2019.

        3.      The BA is still reviewing the Application and needs additional time to complete

 her review.

        4.      The BA has communicated this extension request with Waldrep and they

 consent to the relief requested herein.
Case 19-01298-5-JNC       Doc 224 Filed 07/24/19 Entered 07/24/19 14:14:35           Page 2 of 3




        WHEREFORE, based upon the foregoing, the Bankruptcy Administrator respectfully

 requests that the Court enter an order extending the time for the Bankruptcy Administrator to

 respond to Second Application for Approval to Pay Co-Counsel for the Trustee’s Fees for a

 period of ten (10) days, up to and including, August 5, 2019; and, for such other and further

 relief the Court may deem just and proper.


        Respectfully submitted, this 24th day of July, 2019.

                                                     Marjorie K. Lynch
                                                     Bankruptcy Administrator

                                                     /s/ Marjorie K. Lynch
                                                     Marjorie K. Lynch
                                                     Bankruptcy Administrator
 434 Fayetteville Street, Suite 640
 Raleigh, North Carolina 27601
 (919) 334-3885
 Marjorie_lynch@nceba.uscourts.gov
 State Bar No. 13594
Case 19-01298-5-JNC           Doc 224 Filed 07/24/19 Entered 07/24/19 14:14:35               Page 3 of 3




                                    CERTIFICATE OF SERVICE


            I, Tanya L. Aycock, of 434 Fayetteville Street, Suite 640, North Carolina, 27601,
 certify:

            That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

        That on this day, I served copies of the foregoing document electronically upon the
 following:

 Rayford K. Adams, III             served via: CM/ECF
 Attorney for Debtor

 Thomas W. Waldrep, Jr.      served via: CM/ECF
 Trustee/Co-Counsel for Trustee

 Jason Hendren                     served via: CM/ECF
 Co-Counsel for Trustee


 I certify under penalty of perjury that the foregoing is true and correct.

            Dated this 24th day of July, 2019.


                                                        Marjorie K. Lynch
                                                        Bankruptcy Administrator

                                                        By: /s/Tanya L. Aycock
                                                        Tanya L. Aycock
                                                        Bankruptcy Analyst
                                                        434 Fayetteville Street, Suite 640
                                                        Raleigh, NC 27601
